Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Request to Continue Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
 
Information Disclosure Statement 
The information disclosure (IDS) submitted on 1/21/2021 was filed after the request to continued examination on 11/25/2020 The submission is in compliance with the provisions of 37 CFR 1.97(b)(4). Accordingly, the IDS has been considered by the examiner.

	
Response to Amendments  
The amendment filed on 10/28/2020 has been entered. Claims 1 – 8 remain pending. Claim 1 has been amended. The amendments find support in the original claim set for the composition and [0038] of the specification for the recrystallization ratio.


However, upon further consideration, a new ground(s) of rejection is made in view of Murakami (US2010/015876944) and Fukunaga (WO2014/034931 as disclosed in IDS 03/06/2019; using US2015/0211089 as translation) and in further view of Oda (WO2013/054514, using espacenet as translation)

 
Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (US2010/015876944, as disclosed in IDS 04/01/2020) in view of Fukunaga (WO2014/034931 as disclosed in IDS 03/06/2019; using US2015/0211089 as translation) and in further view of Oda (WO2013/054514, using espacenet as translation)

Regarding claim 1, Murakami teaches a non-oriented electrical steel sheet [0001] that is produced through hot-rolling a raw steel material [0056]. The raw material composition includes (mass%);
Element
Claimed Invention
Murakami
Reference
Relation
Carbon (C)
Not more than 0.0050%
0.001% or less
[0029]
Falls within
Silicon (Si)
Not more than 5%
0.5% - 2% 
[0030]
Falls within
Manganese (Mn)
Not more than 3%
0.8 – 1.2%
[0032]
Falls within

Not more than 0.2%
0.15% or less
[0033]
Falls within
Sulfur (S)
Not more than 0.005%
0.010% or less
[0034]
Overlaps
Aluminum (Al)
Not more than 0.01%
0.005% or less
[0035]
Falls within
Nitrogen (N)
Not more than 0.005%
0.040% or less
[0037]
Overlaps
Nickel (Ni)
0.01 – 3%
5% or less
[0051]
Overlaps
Chromium (Cr)
0.01 – 5% 
0.4% or less
[0053]
Overlaps
Titanium (Ti)
Not more than 0.005%
0.005% or less
[0046]
Falls within
Niobium (Nb)
Not more than 0.005%
0.0030% or less
[0043]
Falls within
Boron (B)
Not more than 0.005%
0.010% or less
[0045]
Overlaps
Oxygen (O)
Not more than 0.005%
Does not teach (0%)
-
Meets limitation


	Further, Murakami teaches that the steel sheet is hot rolled, annealed, cold-rolled, and final annealed [0056]. Murakami further teaches that in the finish annealing step, the steel slab is heated up to between 800⁰C or more [0022]. Murakami further teaches that “worked structures” are formed [0058] and that these “worked structures” are formed preferably by cold rolling [0089]. Murakami further teaches the recrystallization rate before working [0071, 0072] and the grain size before working [0060]. 
	Murakami disclose that the “before working” is “The "grain size before working" becomes the grain size at the point of time of the hot rolled sheet when cold rolling the hot rolled sheet, then suppressing recrystallization in the subsequent annealing so as to leave worked structures in the final product. At this time, if annealing the hot rolled sheet as generally performed in electrical steel sheet, the grain size after annealing the hot rolled sheet becomes the "grain size before working". [0060]. Therefore, based on the disclosure of Murakami, the grain size and recrystallization rate are measured prior to cold rolling (which meets the “final cold rolling” step as claimed in claim 1). Murakami further 

In regards to the overlapping ranges taught by Murakami, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

 	Murakami is silent as to the details (atmosphere, heating rate, and heating steps) of the final annealing, except for the temperature and time.
	
	Fukunaga teaches a rapid heating apparatus in a continuous annealing line and a method of using it [0001] and that the annealing line can be applied to non-oriented electrical steel requiring control of texture [0062]. Fukunaga teaches that annealing line comprises a heating zone, a soaking zone, and a cooling zone, and that the heating zone comprises two or more induction heaters, with a slow heating region between them [0012]. In which the induction heaters heat the steel sheet at a rate of not less than 50°C/sec [0018, 0042]. Fukunaga further teaches that the induction heating is performed to a temperature of at least 700°C, which overlaps with the claimed range of induction heating up to at least 720°C in which the heating rate between 600°C and 700°C is at least 50°C/sec [0040]. 
	Fukunaga further teaches that following the two or more induction heaters, the steel sheet is heated to the soaking temperature of 850°C by a radiant tube heater [0036, 0048]. Fukunaga further discloses that the time between the second induction device and the radiant tube is 0 seconds [0048, Fig 5 “Pattern A”], which falls within the claimed range. Finally, Fukunaga discloses that the use of these 

Therefore, it would have been obvious to one of ordinary skill in the art before or at the effective filing date to have taken the finish annealing step/parameters taught in Murakami and applied the continuous annealing furnace and sequential heating steps provided therein, as taught by Fukunaga. Using the furnace and sequential heating steps would improve the uniformity of both the shape and magnetic properties of the steel sheet of Murakami, as taught by Fukunaga. 
	Murakami in view of Fukunaga does not explicitly teach the atmosphere of the finish annealing step. 

	Oda teaches a method of manufacturing a non-oriented electrical steel sheet [Title]. Oda further teaches the steel has similar composition to Murakami and the claimed invention [Line 89 – 95], including low amounts of aluminum. Oda also discloses that the method of manufacturing includes the steps of hot-rolling, annealing, cold-rolling, and finished annealing [Line 190 – 197]. Additionally, Oda teaches that during the finish annealing step, the hydrogen concentration is 10 – 60 vol% and the dew point is -20 – -80°C, in order to achieve a high magnetic flux density and low iron loss [Line 207 – 214 and Line 406 – 412]. Given that this amount of hydrogen and dew point disclosed by Oda overlap with the example disclosed in [0048] of the instant invention’s specification, it is reasonably expected that the pH-2O/pH2 of Oda, would overlap with the claimed range of 0.01 or less. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the method of Murakami in view of Fukunaga and used the finish annealing atmosphere composition as taught by Oda. The use of this atmospheric composition in the finish 
Furthermore, in regards to the overlapping ranges taught by Oda, it would have been obvious to an ordinarily skilled artisan, before the effective filing date of the claimed invention, to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claim 2, Murakami in view of Fukunaga and Oda teaches the invention as applied above in claim 1. Murakami teaches that Sn and/or Sb, as well as others, may be added in an amount of 0.5% or less, total, which overlaps with the claimed range [0016, 0055]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 3 – 4, Murakami in view of Fukunaga and Oda teaches the invention as applied above in claims 1 and 2, respectively. Murakami teaches that Mg, Ca, and/or Ce, as well as others, may be added in an amount of 0.5% or less, total, which overlaps with the claimed range [0016, 0055]. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I).

Regarding claims 5 – 8, Murakami in view of Fukunaga and Oda teaches the invention as applied above in claims 1 – 4, respectively. Murakami discloses the “grain size before working”, that is, the grain size prior to the cold rolling (which meets the claimed “final cold rolling step”) [0060, 0089]. Murakami teaches that the grain size before working is 20µm or more, which overlaps with the claimed invention [0062]. Further, Murakami teaches the steel sheet comprises a single ferrite phase that is stable from room temperature up to 1150°C  [0019] and that the final annealing does not austenite [0021]. . 


Response to Arguments
The amendments to claim 1 and applicant’s arguments regarding said amendments, see page 5, filed 10/28/2020, with respect to the rejection(s) of claim(s) 1 – 8 under 103 have been fully considered and are persuasive. Specifically, the examiner agrees that Zaizen in view of Fukunaga and Kawano does not teach or reasonably suggest the addition of nickel and chromium in appreciable amounts, as well as controlling the recrystallization ratio to not less than 80% prior to final cold rolling. Therefore, the rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of Murakami (US2010/015876944) and Fukunaga (WO2014/034931 as disclosed in IDS 03/06/2019; using US2015/0211089 as translation) and in further view of Oda (WO2013/054514, using espacenet as translation)

The amendments to claim 1 and applicant’s arguments regarding said amendments, see page 6, filed 10/28/2020, with respect to the double patenting rejection(s) of claim(s) 1 – 8 under 103 have been fully considered and are persuasive. Specifically, the examiner agrees that U.S. Patent No. 10,316,382 in view of Zaizen (US 2013/0263981), Fukunaga (US 2015/0211089) and Kawano (US 2002/0066500) does not teach or reasonably suggest the recrystallization ratio prior to final cold rolling. Therefore, the rejections have been withdrawn.  



The amendments to claim 1 and applicant’s arguments regarding said amendments, see page 6, filed 10/28/2020, with respect to the double patenting rejection(s) of claim(s) 1 – 8 under 103 have been fully considered and are persuasive. Specifically, the examiner agrees that U.S. Patent Application No. 15/775,848 in view of Fukunaga and Kawano does not teach or reasonably suggest the recrystallization ratio prior to final cold rolling. Therefore, the rejections have been withdrawn.  


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US2015/0213928 – discloses an “unrecrystallized rate” which overlaps (inversely) with the claimed recrystallization rate
US2004/0149355 – Similar composition and grain size
JPH09157804 – Overlapping recrystallization rate and overlapping composition with different grain size
JPH0375313 – Overlapping recrystallization rate and composition. Similar method of making 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602.  The examiner can normally be reached on M - F (6:30 - 4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Huff can be reached on (571) 272 - 1385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1737                                                                                                                                                                                                        
/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731